Citation Nr: 0931019	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for paranoid type 
schizophrenic reaction,  currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1939 until November 
1945 and from July 1948 until April 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The LA RO currently has jurisdiction of the Veteran's 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's paranoid type schizophrenic reaction is 
manifested by some impairment of relationships, limited 
memory impairment, some judgment impairment and Global 
Assessment of Functioning scores ranging from 32 to 55.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent disabling 
for paranoid type schizophrenic reaction have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in February 2006, June 2006, and July 2008 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated with 
the issuance of a supplemental statement of the case in 
August 2008.  Consequently, the Board finds that any timing 
deficiency has been appropriately cured and that such 
deficiency did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained as 
have records of VA and private treatment and examination.  
Furthermore, the Veteran was afforded a VA examination in May 
2007 in which the examiner reviewed the Veteran's service 
treatment records, took down the Veteran's history, 
considered private medical evidence and reached a conclusion 
based on his examination that is consistent with the record.  
The examination is found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

The Veteran's paranoid type schizophrenic reaction is rated 
under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9203.
Under this code, a 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The next higher rating, 70 percent, is indicative of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

In evaluating the Veteran's level of disability, the Board 
has considered the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

GAF scores of 60 to 51 represent moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores from 50 to 41 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school 41 functioning (e.g., no 
friends, unable to keep a job).  Finally, GAF scores between 
40 and 31 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

In February 2006 the Veteran underwent a psychological 
evaluation at which he presented with a variety of depressive 
symptoms as well as moderately disorganized speech which was 
somewhat unclear and moderately tangential.  During the 
evaluation, he had difficulty focusing but when pressed he 
indicated a decreased interest in activities, feeling slowed 
down, low energy, difficulty concentrating and passive 
thoughts of death.  He reported having no close relationships 
and although he spoke to both his daughters once a week, he 
reported having not seen either of them since 1957.  He 
admitted to a reduced interest in socializing and having few 
friends, but also indicated that he had a girlfriend whom he 
saw on a weekly basis.  Overall it was noted that the Veteran 
was a poor historian.  The Veteran denied suicidal and 
homicidal ideation.  He appeared disheveled but appropriately 
groomed.  His mood was very depressed with blunted affect and 
relatively disorganized, though mostly appropriate, thought 
processes.  He had low insight and low to below average 
judgment.  Finally, the evaluating physician indicated the 
Veteran's GAF score was 32.

In May 2007 the Veteran was given a VA examination at which 
he reported periods of irritability, depression and anxiety.  
He was reported to be living alone and talking care of 
regular grooming and hygiene.  At the examination the 
Veteran's grooming and hygiene were good.  He reported 
getting along well with family members and having close 
friends.  The Veteran was alert, cooperative and had no 
bizarre posturing, gait or maneuvering.  His mood was "not 
too good" though he denied suicidal and homicidal ideation.  
His speech was fluent without pressure or retardation.  He 
had no looseness of association with reality and was alert 
and oriented to time, place, person and purpose.  
Additionally, the Veteran's recent and remote memories were 
intact and his insight and judgment were good.  He had no 
impairment of thought process or communication and his speech 
was logical and relevant.  His GAF score was 50.

In March 2008 the Veteran was seen at a VA facility for 
unrelated complaints of pain.  Before being allowed to leave, 
however, he was placed on a 72 hour hold due to concern over 
his ability to drive himself home given evidence of dizziness 
and cognitive deficits.  This was then converted to a 
fourteen-day hold as the Veteran had poor insight into his 
medical problems.  He also underwent an evaluation in March 
2008 during which he was well groomed with a moderately 
disorganized thought process.  He had deficits in attention, 
memory and executive function and his GAF score was assessed 
as 55.  The Veteran was living alone and independent for 
activities of daily living, but he had a home health aide 
three days a week to assist with bathing, light housework and 
meal preparation.  He was cooperative and pleasant, but with 
flat affect.

In July 2008 the Veteran's March 2008 hospitalization was 
described as an acute delirium.  He had residual cognitive 
impairment; however, it primarily affected his memory.  He 
was well groomed, cooperative and his affect and mood were 
full.  Thought processes were linear and thought content 
included no homicidal or suicidal ideation.  Insight was 
good, though judgment was described as poor.

After a careful review of the record, the Board finds that 
the Veteran's paranoid type schizophrenic reaction disability 
does not warrant a rating in excess of 50 percent.  
Specifically, the Veteran is capable of maintaining 
relationships, e.g., those with his girlfriend and two adult 
daughters.  Furthermore, as stated, he claims to have close 
friends.  The bulk of the record indicates his mood and 
affect have varied between flat and appropriate and that the 
Veteran has not neglected his personal appearance or hygiene.  
Nowhere does the record indicate that the Veteran is subject 
to near-continuous panic, and although some depressive 
symptoms are indicated, the Veteran continues to live alone.  
The Board concedes that he was involuntarily kept at a 
hospital for nearly two weeks in 2008 in part due to "poor 
judgment."  However, the record clearly shows that the 
primary reason for his detention was due to concerns about 
his ability to drive himself home given symptoms of dizziness 
and syncope.  Furthermore, as indicated above the March 2008 
hospitalization was related to an acute episode of delirium.

With regard to the Veteran's GAF scores, the Board notes a 
given range from 32 to 55, suggesting moderate to greater 
than serious symptoms.  In reviewing his GAF scores, however, 
the Board notes that the score of 32, given in February 2006, 
seems inconsistent with the Veteran's overall disability 
picture.  In particular for the entire period on appeal the 
Veteran has lived alone and has been shown to be capable of 
conducting activities of daily living.  He has not been shown 
to have major impairments in several areas such as work, 
family relations judgment, thinking or mood.  In fact to the 
contrary, the Veteran maintains contact with his adult 
daughters, has a relationship with his girlfriend and (beyond 
an acute episode in March 2008) he has shown appropriate mood 
and thought processes.  Hence, even at its worse, the 
Veteran's GAF scores do not necessitate a 70 percent rating 
under the code during the appeal period.  See 38 C.F.R. § 
4.130 (2008)

Based on the foregoing, the Board concludes that the 
Veteran's paranoid type schizophrenic reaction disability has 
not been more than 50 percent disabling throughout the period 
on appeal.  All evidence has been considered and, where 
appropriate, the benefit of the doubt has been give to the 
Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

A higher evaluation for paranoid type schizophrenic reaction, 
currently rated as 50 percent disabling, is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


